       Case 1:13-cv-01518-ADC Document 168 Filed 12/11/18 Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF MARYLAND

                                      (Northern Division)

RENEE L. McCRAY                              :

      Plaintiff                              :

              v.                             : Case 1:13-cv-01518 -ADC

SAMUEL I WHITE P.C. et al                    :

      Defendants                             :

      DEFENDNATS RESPONSE TO COURT DIRECTION (ECF 155)


          Comes now the Defendants, Samuel I. White, PC (the “White Firm”), and John E.

      Driscoll, III, Robert E. Frazier, Jana M. Gantt, Laura D. Harris, Kimberly Lane, and

      Deena Reynolds (SIWPC and the individuals as “Substitute Trustees”)(collectively

      hereinafter referred to as “the SIWPC Defendants), by and through undersigned counsel

      and responds to the Court (ECF 166) concerning why there was non-compliance with its

      direction (ECF 155) and states as follows:

      1. Initially as previously indicated       to the Court in its prior response, (ECF 163)
          Defendants were under the belief that the Motion to Compel (ECF 143) and its
          corresponding motion for reconsideration were denied and the issue was complete.
          Clearly it was a mistaken conclusion.
      2. In the present case Counsel for the Defendants responds by advising the Court that for
          some unexplainable reason, that he inadvertently and without any willfulness or
          intention, in his haste, mis-read the Courts Order of November 14, 2018. There was
          no intent or other ulterior reason, it was that just that counsel mis-read the Order and
          did not realize that a response was required to the prior denied Order. Again as the
          prior response indicated , the Order and its reconsideration were denied by this Court
          and for some unexplainable reason the reading of the Order only registered as a

                                                                                              1
                                         L:\1\00621\Motion to Compel\166 Response to Court.docx
 Case 1:13-cv-01518-ADC Document 168 Filed 12/11/18 Page 2 of 4



   change in the Courts Scheduling Order.
3. In this regard, as is more fully delineated in the response to the Motion to Compel a
   copy of which is attached hereto as Exhibit A and which is being filed
   contemporaneously herewith, there really is no prejudice sustained by the Plaintiff
   due to the delay, as the information that was sought in discovery is inappropriate,
   irrelevant, either beyond the scope of discovery or would not lead to admissible or
   probative evidence, as to the issues before the Court. Indeed, to the extent applicable
   and or relevant the information and documents have been provided repeatedly to Ms.
   McCray.
4. A reading of McCray’s Motion indicated that she construes that what has been
   provided to her by way of documents and interrogatory answers are insufficiently
   responded to, when it is in fact all the documents that are relevant to the rather very
   narrow issue of validation of the debt. As discussed in the response to her Motion and
   as discussed with her in an attempt to resolve the discovery dispute, it appears that
   Ms. McCray actually is trying to obtain the additional information that goes to the
   ancillary issue of the foreclosure action itself, which is irrelevant to the instant cause
   of action. IN the State foreclosure action she is not entitled to discovery at this
   juncture of the proceedings so what she is trying to do is undertake discovery in this
   case for that matter. As the Court has seen as she professed in her Motion for
   Injunctive Relief, she is trying to collaterally attack the foreclosure action and its
   resulting sale.
5. With regard to the Courts question dealing with a failure to timely respond, yes the
   undersigned admits he did not respond to the Courts direction but the failure was a
   result of a an unconscious error without intent or malice, and the failure to reply
   should be construed as excusable neglect.
6. But counsel is fully aware, that merely establishing “excusable neglect” does not
   entitle one to relief from the filing deadline; even upon a showing of “excusable
   neglect,”. Under the circumstances, whether to grant an enlargement of time still
   remains committed to the discretion of the district court. Thompson v. E.I. DuPont de
   Nemours & Co., 76 F.3d 530, 532 (4th Cir. 1996); Cf. Pioneer Inv. Serv. Co. v.
   Brunswick Assoc. Ltd. P'ship, 507 U.S. 380, 398–99, 113 S.Ct. 1489, 1500, 123

                                                                                        2
                                   L:\1\00621\Motion to Compel\166 Response to Court.docx
        Case 1:13-cv-01518-ADC Document 168 Filed 12/11/18 Page 3 of 4



          L.Ed.2d 74 (1993) (O'Connor, J., dissenting) (“Thus, the court must at the threshold
          determine its authority to allow untimely action by asking whether the failure to meet
          the deadline resulted from excusable neglect; if the answer is yes, then the court
          should consider the equities and decide whether to excuse the error.” ).
       7. Here, McCray has had an extension of discovery in the past and if appropriate
          necessary, which the undersigned believes it is not, the Court can extend the
          discovery for a very limited purpose as the Court deems appropriate, thereby
          balancing the equities and her relative harm. Thus McCray has and is not
          prejudicially burdened as a result of the undersigns harmless error.
       8. Again, while it is not an excuse to Defendants error, McCray has not only barraged
          the Court but the undersigned, with excessive piecemeal discovery correspondence
          and motions. When taken with the undersigned recent hearing calendar, and the
          thanksgiving holidays in which counsel was out of the office for several days on
          preplanned family matters, counsel has attempted to balance his time accordingly and
          in doing so may have acted in haste and not reviewed the Order as judiciously and
          carefully as he should have. Again, while it is no excuse to failing to timely respond
          to the Court’s directive, counsel did want the Court to understand that it was not a
          willful or intentional omission, but merely an oversight mistake, by probably not
          reading the Order more carefully. With all candor, when I read the Order           for
          whatever the reason the only thing sticking out was that discovery was extended and
          dispositive motions time schedules were extended. In the end counsel missed the line
          requesting a response to the prior denied Motion to Compel (ECF 143) and the
          reconsideration this Court also denied after McCray wrote about. See, In re South
          Atlantic Financial Corp., 767 F.2d 814, 819 (CA11 1985) (The focus of Bankruptcy
          Rule 9006 (computing and extending time, time for motions papers)           is on the
          omission and the reasons therefor rather than on the effect on others), cert. denied,
          475 U.S. 1015, 106 S.Ct. 1197, 89 L.Ed.2d 311 (1986).
Accordingly, the undersigned sincerely apologizes to the Court and to Ms. McCray        for any
inconvenience this may have caused. In this regard, the undersign moves for permission to act,
having missed a deadline and to have the Court exercise its equitable discretion under the
circumstances and relative to the underlying issues and allow the response, a copy of which is

                                                                                              3
                                         L:\1\00621\Motion to Compel\166 Response to Court.docx
        Case 1:13-cv-01518-ADC Document 168 Filed 12/11/18 Page 4 of 4



attached hereto, to be accepted nunc pro tunc as the failure to respond was the result of
excusable neglect.


Wherefore the premises considered, the Defendants through counsel pray,
       a. That the Court accept the Defendants response (ECF 155) as directed by the Court
           (ECF 166) provided in its explanation, with the undersigned’s sincere apology; and
       b. That the Court exercise its equitable discretion, and accept the Defendants response to
           the Plaintiff’s Motion to Compel (ECF 143), nunc pro tunc.
       c. For such other and further relief that the Court deem just and appropriate.


                                                    Respectfully Submitted:
                                                    Samuel I. White, PC

                                                    /s/ Robert H. Hillman
                                                    Robert H. Hillman, MD 06910
                                                    611 Rockville Pike #100
                                                    Rockville, MD 20852
                                                            301-804-3385
                                                            Fax 301-838-1954
                                                    rhilllman@siwpc.com
                                                    Attorney for Samuel I White
                                                    P.C. and the SIWPC Individuals

                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on December 11, 2018 I filed via CM/ECF and served by
first class mail, postage prepaid, a copy of the foregoing to: Renee L. McCray, 109 North
Edgewood Street, Baltimore, MD 21229, Plaintiff;
                                                   /s/ Robert H. Hillman
                                                   Robert H. Hillman




                                                                                               4
                                          L:\1\00621\Motion to Compel\166 Response to Court.docx
